MEMORANDUM DECISION
                                                                            Jun 12 2015, 5:26 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEY FOR APPELLEE
      Rasha El Adawy                                            Thomas L. Landwerlen
      Carmel, Indiana                                           Landwerlen & Rothkopf, LLP
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Rasha El Adawy,                                          June 12, 2015

      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               49A05-1409-PO-445
              v.                                               Appeal from the Marion Superior
                                                               Court

      Mary Sanders,                                            The Honorable Gary L. Miller,
                                                               Judge
      Appellee-Petitioner.
                                                               Trial Court Case No.
                                                               49G21-1404-PO-010832




      Mathias, Judge.

[1]   Rasha El Adawy (“El Adawy”) appeals the trial court’s issuance of a protective

      order against her in favor of Dr. Mary Sanders (“Dr. Sanders”). El Adawy

      raises two issues on appeal, which we restate as:


              1) Whether the evidence was sufficient to issue a protective order, and


      Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015      Page 1 of 10
              2) Whether the trial court abused its discretion in admitting evidence
              relating to El Adawy’s mental health diagnoses and treatment.

[2]   We affirm.


                                    Facts and Procedural History

[3]   El Adawy is a former patient of psychologist Dr. Mary Sanders (“Sanders”). On

      March 7, 2012, El Adawy terminated their professional relationship. However,

      over the next two years, and despite the termination of their professional

      relationship, El Adawy continued to contact Dr. Sanders repeatedly. Those

      contacts included dozens of phone calls, voicemails, faxes, emails to Dr.

      Sanders’s office and to her personal email account, cards and packages sent

      through the mail and delivered in person to Dr. Sanders’s office, threats to file

      complaints against Dr. Sanders, and a Facebook friend request. Dr. Sanders

      also became aware that El Adawy had printed out a photograph of Dr. Sanders

      and carried it around with her. In a March 2014 email to Dr. Sanders, El

      Adawy began with “[h]ere I go contacting you after promising over and over

      never to do it again” and later in the lengthy email made reference to the Jodi

      Arias murder case and asked Dr. Sanders if she “still think[s] I am homicidal.”

      Appellee’s App. p. 117.

[4]   El Adawy’s behavior frightened Dr. Sanders and her staff so much that for the

      first time in her thirty-year career, Dr. Sanders instituted home and office safety

      protocol plans with professional security providers. She also reached out to a

      professional psychology organization for advice on how to deal with El

      Adawy’s conduct. On April 3, 2014, Dr. Sanders filed a petition for a protective

      Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 2 of 10
      order against El Adawy, alleging that El Adawy’s behavior constituted stalking.

      The trial court issued an ex parte protective order, then held a hearing on the

      protective order on September 9, 2014. At the hearing, Dr. Sanders testified that

      she “felt incredibly threatened by the drama that [El Adawy] was bringing to

      the office, and my experience of threats, and my inability to be successful in

      setting boundaries because I was no longer her therapist.” Tr. p. 13. Dr.

      Sanders also testified that she was particularly alarmed by El Adawy’s email

      referencing Jodi Arias, a woman who was convicted of brutally murdering her

      boyfriend and who was, like El Adawy, diagnosed with borderline personality

      disorder. Dr. Sanders testified that given her knowledge of El Adawy’s mental

      health issues, she “started to become very frighten[ed] [that] she’s at least

      thinking about violent behavior.” Tr. p. 15.


[5]   After hearing the evidence, the trial court held that the ex parte order of

      protection should remain in effect until September 9, 2016.


[6]   El Adawy now appeals.


                                    I. Sufficiency of the Evidence

[7]   We begin by noting that the El Adawy’s appellant’s brief is deficient in many

      respects. In Indiana, it is well settled that pro se litigants are held to the same

      standard as licensed attorneys. Goossens v. Goossens, 829 N.E.2d 36, 43 (Ind. Ct.

      App. 2005). El Adawy provides no statements of the applicable standards of

      review, which is required by Indiana Appellate Rule 46(A)(8). A party waives

      an issue where the party fails to provide a statement of the standard of review.


      Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 3 of 10
      See Ramsey v. Review Bd. of Workforce Dev., 789 N.E.2d 486, 490 (Ind. Ct. App.

      2003) (holding that the claimant’s substantial noncompliance with rules of

      appellate procedure resulted in waiver of his claims on appeal). El Adawy has

      therefore waived the issues raised in this appeal. Waiver notwithstanding, we

      will briefly address the issues raised in El Adawy’s brief, as best as we are able

      to discern them.1

[8]   El Adawy first argues that the evidence was insufficient to support the issuance

      of the civil protection order against her. Specifically, she argues that her

      relationship with Dr. Sanders was professional, not domestic, and that Sanders

      did not provide any evidence that El Adawy threatened her. In reviewing the

      sufficiency of the evidence to support the issuance of such an order, we apply

      the familiar test for determining the sufficiency of evidence. See Tons v. Bley, 815
N.E.2d 509, 511 (Ind. Ct. App. 2004). Thus, we neither reweigh the evidence

      nor resolve questions of credibility, and we look only to evidence supporting the

      trial court’s judgment, together with the reasonable inferences to be drawn

      therefrom. Id.


[9]   Under Indiana Code section 34-26-5-2(a):


               A person who is or has been a victim of domestic or family
               violence may file a petition for an order for protection against a:



      1
        While we will endeavor to address the issues presented, we will not address those arguments that are so ill-
      formed and unsupported that we cannot fully understand them. We may not become an advocate for El
      Adawy and make her case for her. See Omni Ins. Group v. Poage, 966 N.E.2d 750, 753 (Ind. Ct. App. 2012);
      Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003).


      Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015           Page 4 of 10
                (1) family or household member who commits an act of domestic
                or family violence; or
                (2) person who has committed stalking under IC 35-45-10-5 or a
                sex offense under IC 35-42-4 against the petitioner.

       Dr. Sanders’s petition for an order for protection alleged that she was a victim

       of stalking by El Adawy, and the trial court’s order found that Dr. Sanders

       proved by a preponderance of the evidence that stalking occurred.

[10]   Stalking is defined as “a knowing or an intentional course of conduct involving

       repeated or continuing harassment of another person that would cause a

       reasonable person to feel terrorized, frightened, intimidated, or threatened and

       that actually causes the victim to feel terrorized, frightened, intimidated, or

       threatened.” Ind. Code § 35-45-10-1. The course of conduct required to

       constitute stalking as grounds for issuance of a protective order need not involve

       any threats to the victim. Andrews v. Ivie, 956 N.E.2d 720 (Ind. Ct. App. 2011).


[11]   “Harassment” is defined as “conduct directed toward a victim that includes but

       is not limited to repeated or continuing impermissible contact that would cause

       a reasonable person to suffer emotional distress and that actually causes the

       victim to suffer emotional distress.” Ind. Code § 35-45-10-2. For acts of

       harassment to be “repeated,” and thus prohibited under anti-stalking law, acts

       must occur more than once. Johnson v. State, 721 N.E.2d 327 (Ind. Ct. App.

       1999).

[12]   Here, the evidence favorable to the trial court’s judgment showed that El

       Adawy contacted Dr. Sanders nearly fifty times after the termination of their

       Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 5 of 10
       psychologist-patient relationship. Those contacts included voicemails, faxes,

       dozens of emails to Dr. Sanders’s office and to her personal email account,

       cards and packages sent through the mail and delivered in person to Dr.

       Sanders’s office, threats to file complaints against Dr. Sanders, a Facebook

       friend request, and phone calls. Some of those contacts were requests from El

       Adawy for medical records, and some were requests to be referred to another

       therapist. Others were more alarming, such as the aforementioned Jodi Arias

       reference, an “Email from Respondent to Personal Email suggesting I put my

       picture on my website and promising not to again print off my picture and carry

       it with her,” Appellee’s App. p. 108, “extremely negative reviews [of] Petitioner

       and in one of those reviews, [asking] God for justice,” Id. at 110, a twenty-six

       page letter, an attempt to access information about Dr. Sanders on

       PsychologyToday.com, and a voicemail stating that Dr. Sanders “doesn’t have

       to worry anymore because I will not be here for anyone to worry about me,” Id.

       at 109.

[13]   Dr. Sanders notified El Adawy on May 8, 2013 that she would no longer accept

       communications from her, she refused cards and packages sent by El Adawy,

       she consulted other professionals for advice on how to deal with the situation,

       and she responded to a March 26, 2014 email from El Adawy with a message

       stating that she no longer wanted any direct contact with El Adawy. Dr.

       Sanders testified that El Adawy persisted in contacting her despite this and that

       El Adawy’s conduct caused Dr. Sanders and her office staff to feel “incredibly

       threatened.” Tr. p. 13. It is unclear when Dr. Sanders notified El Adawy for the


       Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 6 of 10
       first time that she wanted no further contact, but the tone of El Adawy’s

       communications indicate that El Adawy was aware that her contact was

       unwelcome. El Adawy argues that she never outright threatened Dr. Sanders,

       but we have held that contact need not be threatening on its face to constitute

       stalking. See Maurer v. Cobb-Maurer, 994 N.E.2d 753 (Ind. Ct. App. 2013) (there

       is no requirement in the anti-stalking statute that the contact at issue be

       threatening on its face, and stalking may be found where other evidence is

       sufficient to prove that the contact amounted to harassment).

[14]   Under these facts and circumstances, we conclude that Dr. Sanders presented

       sufficient evidence to prove that El Adawy stalked her. See Andrews v. Ivie, 956
N.E.2d 720 (Ind. Ct. App. 2011) (evidence supported finding that respondent

       engaged in knowing or intentional course of conduct involving repeated or

       continuing harassment of petitioner; despite petitioner’s demands that

       respondent leave her alone, respondent initiated multiple contacts, including

       gifts, emails, texts, and social network messages, and petitioner testified that the

       unwelcome contacts caused her emotional distress). Cf. Maurer v. Cobb-Maurer,

       994 N.E.2d 753 (Ind. Ct. App. 2013) (evidence was insufficient to establish

       stalking where only one email was admitted into evidence, there was no

       evidence that petitioner asked respondent to cease contacting her, and

       petitioner did not testify regarding the effect respondent’s contacts had on her).

                                       II. Mental Health Records

[15]   El Adawy also argues that the trial court erred in admitting evidence related to

       her mental health diagnoses and treatment. She specifically challenges the
       Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 7 of 10
       admission of voicemails she left Dr. Sanders, Dr. Sanders’s testimony about her

       communications with El Adawy (some of which relate to El Adawy’s mental

       health issues), and Dr. Sanders’s testimony about El Adawy’s behaviors that

       coincide with her diagnosed mental health issues. El Adawy concedes that she

       did not object to the admission of the evidence at trial and, in fact, at least twice

       expressly consented to admission. El Adawy now contends, however, that the

       trial court’s admission of the evidence constitutes a violation of her due process

       rights because the trial court “did not take into consideration her emotional and

       psychological condition, which put her in an extremely weak position, and

       made it difficult for her to make a decision as to whether to waive her

       (“HIPAA”) rights or not.”2 Appellant’s Br. at 38. El Adawy’s argument appears

       to be that some of the evidence presented at the hearing was confidential due to

       the psychologist-patient privilege that existed between herself and Dr. Sanders

       and that the trial court erred in accepting her waiver of the privilege because she

       did so unknowingly or unintentionally.

[16]   The psychologist-patient privilege is codified at Indiana Code section 25-33-1-

       17, which states that “[a] psychologist licensed under this article may not

       disclose any information acquired from persons with whom the psychologist

       has dealt in a professional capacity.” Pursuant to the statute, the privilege does

       not apply where “the psychologist has the expressed consent of the client” to

       disclose the information. Id.


       2
        Both parties refer in their briefs to “HIPAA rights.” We assume that, by this, they mean communications
       made confidential by the psychologist-patient privilege.

       Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015       Page 8 of 10
[17]   Because El Adawy expressly and affirmatively consented to the admission of

       the evidence, and because El Adawy again failed to provide a statement of the

       applicable standard of review or cite to cogent authority as required by

       Appellate Rule 46(A)(8), this issue is waived. See Ramsey, 789 N.E.2d at 490.

       Waiver notwithstanding, her claim has no merit. Although El Adawy contends

       that she was unaware of the implications of her consent, her statements and

       those of her counsel indicate otherwise. Immediately prior to Dr. Sanders’s

       testimony, El Adawy’s counsel declared, “My client had a medical therapeutic

       relationship [with] the Plaintiff, and she waives her—my client, being advised,

       waives her HIPAA rights.” Tr. p. 3 (emphasis added). Later in the proceeding,

       Dr. Sanders’s counsel asked El Adawy, “You heard your lawyer at the

       beginning of the trial saying that you are waiving your HIPAA rights. Did you

       hear him say that?” El Adaway answered, “Yes, he asked me and I said ‘yes.’”

       Tr. p. 81. Dr. Sanders’s counsel asked, “And you agree with that on the

       record,” and El Adaway responded, “Yes, absolutely.” Id. Under these facts

       and circumstances, it is clear that El Adawy waived the psychologist-patient

       privilege protecting her conversations and communications with Dr. Sanders.

       El Adaway stated unequivocally that she consented to the admission of

       evidence related to her mental health and her counsel’s statement indicates that

       he had advised her beforehand regarding her waiver.

                                                  Conclusion

[18]   By failing to comply with Appellate Rule 46(A)(8), El Adawy waived the issues

       presented in this appeal. Waiver notwithstanding, we conclude that Dr. Sanders

       Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 9 of 10
       presented sufficient evidence to support the trial court’s issuance of the

       protective order and that the trial court did not abuse its discretion in admitting

       evidence of El Adawy’s mental health diagnoses and treatment.


[19]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision No. 49A05-1409-PO-445 | June 12, 2015   Page 10 of 10